PER CURIAM.
The appellant challenges convictions and sentences for offenses which include four counts of resisting an officer with violence. Because these counts all ensued from a single incident during which the appellant continued his resistance, only one such offense was committed even though several officers became involved in the altercation. State v. Wells, 734 So.2d 402 (Fla.1999); Wallace v. State, 724 So.2d 1176 (Fla.1998). Three of the four convictions for resisting an officer with violence are therefore reversed, the challenged orders are otherwise affirmed, and the case is remanded.
ALLEN, WOLF and VAN NORTWICK, JJ., CONCUR.